Lindsay, J.
This judgment was rendered on the 29th day of October, 1860. The waiver of the issuance or service of the writ of error, was made by the attorneys of the defendant, *401accepted in writing and filed in the manner required by the statute, on the 18th day of October, 1866.
A motion is made in this court to dismiss the case, because the writ was not sued out within two years from the rendition of the judgment. It is, however, insisted in opposition to the motion that, by the ordinance of the 2d day of April, 1866, passed by the Convention liolden in that year, it is declared, “ the time between the 2d day of March, 1861, and the 2d day .of September, 1866, shall not be computed in the application of any statute of limitationsand so, it is inferred, that this cause is saved from the operation of either of the statutes, Art. 1496, District Court, or Art. 4616, Limitation Act, Paschal’s Digest, restricting the efficacy of the writ to a period of two years from the rendition of the judgment. Whatever may be thought of the validity of that ordinance, and of its binding efficacy upon the people of the State, even upon the hypothesis of its absolute validity, which this court is not now called upon, nor is it necessary, to undertake to determine and settle, it does not, nor can not relieve this cause from the operation of the statutes above referred to.
Admitting the ordinance to be legitimate and valid for some purposes, in the consideration of this motion it must be construed with reference to the fundamental principles of government, both State and National; and if it be invoked in any case where, in its application, it would necessarily destroy rights already acquired, or revive rights already lost, at the time of its adoption, it can not be used as a sword or a shield m the administration of justice. It is not questioned that the political power may alter, change, modify or abolish any civil remedy which may exist at the time of its action, provided it does not intrench upon rights inalienably vested. It may enlarge or contract the scope of any statute of limitations. It may abolish such statutes altogether, and allow parties to enforce their claims according to the principles of natural justice, in the civil tribunals of the State. But after the time has already fully within which the absolute to avail *402themselves of the bar of the statute is not conceded, but after its lapse is completely vested, even in the cases where the statute must be pleaded to be available, neither Conventions nor Legislatures can, without positive usurpation and tyranny, deny to a citizen the exercise of such right. In consonance with republican governments, which renounce all tyranny and arbitrary action, when a right is once vested in a citizen by the political power, it can not be divested, unless by forfeiture for some offense, some violation of civil duty. Our institutions are republican in character; and the National Government, in the fulfillment of its duties, is bound to guarantee to every State a republican form of government; and its duty ceases not with the guarantee of the mere form, but must extend also to its positive action. The guarantee of the mere form is but solemn mockery, if the State is to be permitted to run riot in its practical working upon the citizen, who owes his first allegiance to the National Government, and has reciprocally a right to its protection against the tyranny oí the local municipal government. This protection is extended by the courts, in interpreting all laws in the true spirit and genius of our institutions, and not blindly regarding every enactment as a fiat of justice, simply because it is enacted into a form of law.
Certain limitations of power in conventions, under the theory of American institutions, are clearly implied in their creation by the people, in whom the positive sovereignty resides. The equality of men, in a political sense, is the soul of our system. Each individual in the delegation of authority to an assembly of men to construct the fundamental law for the whole social body, is presumed only to impart his will for the purpose of modifying, regulating and controlling his natural rights and civil conduct in the future, and of keeping them in subordination to the general good of the whole. It cannot be presumed that the power of the delegate is bestowed for any other purpose by any member of the society. For it would be preposterous to suppose that an arbitrary and unlimited power is *403conferred upon the delegate by his constituent, or principal, to divest that constituent, or principal, of a right already absolutely acquired, or even of the fruits of a privilege which had already been converted into an indefeasible right of enjoyment.
Conventions are the aggregated wills of the individual members of society, combined to form, or to alter, or amend, the organic law of that society for the future government of its constituent elements. According to the theory of republican governments, their powers are necessarily limited to specific objects, embracing alone the future action of the governments formed or altered by them, and which powers must be exercised by them in consonance with the spirit and genius of the people, for whose use such organisms are intended. Like the legislatures created by them, they must act in subordination to the great republican conception of om institutions, as well as to the national constitution, which interdicts all power to the State, whether in its conventional or its legislative action, to impair contracts.
In legal contemplation, a final judgment is a contract. It is an obligation, a perfect obligation, to pay money, or to do, to omit some certain act. This judgment being a final judgment, and final at the time the ordinance was passed, and for nearly five years before its passage, most obviously any attempt by any authority of the State, conventional or legislative, to change the statute of limitations so as to let in a defense which might totally defeat the vested right, is repugnant to the constitution of the United States, and pro tanto, at least, is void.
But this statute upon the limitation of writs of error is not a mere privilege, as the other statutes of limitation to actions enacted by the Legislature, which must be pleaded to become available! It is a positive right conferred by law, which this court is bound to notice and act upon without plea. Whence comes the jurisdiction of this court, if the two years prescribed by the statute have already elapsed at the time of the
*404court must look to the time of the issuance of the writ, and to the service, or waiver and acceptance, in writing, before taking cognizance of the merits of the cause. If these are not in compliance with the law, the case is dismissed, as a matter of course.
This is one of those cases in the same category of those of Avhich the Supreme Court of the United States in Jackson Ar. Lampskire, 3 Pet., 280, says the provisions of the law are so unreasonable as to amount to the denial of right, and to call for the interposition of the courts, Avhich have full poAver to judge of the time and manner of their operation, and of the exceptions to the statute. It is also distinctly affirmed in the same and other cases in that com-t, as well as in a number of the courts of our sister States, with which it is needless to encumber this opinion, that “if the Legislature of a State should pass an act by which a past right of action shall be barred, and without any allowance of time for the institution of a suit in future, it Avould be difficult to reconcile such an act with the express constitutional provisions in favor of the rights of private property.” A fortiori, it would be difficult to reconcile the passage of such an act, revwing rights already barred, with these constitutional proAdsions. We regard the exercise of such a power as utterly subversive of civil liberty, as guaranteed under republican institutions, and, therefore, can not recognize the soundness or the just policy of such a provision in a law of limitations. The case is, therefore, dismissed.
Dismissed.